UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7484



WILLIAM D. SELLERS, SR.,

                Plaintiff - Appellant,

          v.


HELEN F. FAHEY, Chairman of the Virginia Parole Board; DAVID N.
HARKER, Vice-Chairman of the Virginia Parole Board,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cv-00351-JRS)


Submitted:   March 19, 2008                 Decided:   April 16, 2008


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William D. Sellers, Sr., Appellant Pro Se. Richard Carson Vorhis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William D. Sellers, Sr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.             We

have   reviewed    the   record    and    find     no   reversible      error.

Accordingly, we affirm the judgment of the district court.                See

Sellers v. Fahey, No. 3:06-cv-00351-JRS (E.D. Va. Sept. 18, 2007).

We   dispense   with   oral   argument   because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                  - 2 -